By the Court.

Action to compel an accounting, and to have the-plaintiffs adjudged the owners of a one-third interest in certain notes, and the mortgage securing the same. The dispute arises out of a real-estate transaction; the issues made by the pleadings being very simple, and entirely of fact. A special verdict was rendered by the jury, and upon their findings defendant was entitled to judgments Upon motion of plaintiffs, this special verdict was vacated, set aside,, and a new trial ordered, from which determination defendant appeals. It is quite evident, although not precisely so stated, that the court below felt that the verdict was not justified by the evidence, and for that reason ordered a resubmission of the issues. This conclusion cannot be disturbed, under the rule so frequently applied. See Crosby v. St. Paul City Ry. Co., 34 Minn. 413, (26 N. W. Rep. 225,) and cases cited. The evidence has been carefully examined; the granting of a new trial was a matter clearly within the discretion of the trial court; and the order is affirmed.